           Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 1 of 77




 1   John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: jk@czrlaw.com

 5   Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
 6   Bellevue, WA 98007
     (425) 747-4500
 7   Email: deb@debbiancolaw.com

 8   Carol L. Hepburn, Pro Hac Vice
     PO Box 17718
 9   Seattle, WA 98127
     Tel: 206) 957-7272
10   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
11
     Elaine T. Lenahan, Pro Hac Vice
12   2655 Villa Creek, Suite 204
     Dallas, Texas 75234
13   Phone: 214-584-6664
     Email: elaine@lenahanlaw.com
14

15   Attorneys for Plaintiffs.

16                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
17
     “LILY,” “SARAH,” JANE DOE as court           NO. 4:19-CV-01668-YGR
18   appointed conservator for “SKYLAR” and
     “SAVANNAH” minors, JOHN DOE as court         JOINT MOTION TO APPROVE MINOR
19   appointed conservator for “SALLY” and       SETTLEMENTS
20   “SIERRA” minors, WILLIAM L.E.
     DUSSAULT as Guardian ad Litem for           Date: December 8, 2020
21   “VIOLET,” minor, JANE ROE as next friend    Time: 2:00 p.m.
     for “PIA,” “MYA,” and “AVA” minors, JANE    Before the Honorable Yvonne Gonzalez Rogers
22   JONES as next friend for “FIONA” minor,     United States District Court Judge
     JANE SMITH as next friend for “TORI”
23   minor, “MAUREEN,” “AMY,” “ERIN,”
24   “CASSEAOPEIA,” “ERIKA,” “JENNY,”
     “CHELSEA,” MARY DOE as next friend for
25




       JOINT MOTION TO APPROVE MINOR
       SETTLEMENTS - 1
              Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 2 of 77




 1   “ANGELA” minor, and “ANDY”

 2                                    Plaintiffs,
     v.
 3
     KENNETH BRESLIN,
 4

 5
                                      Defendant.
 6
                                                    MOTION
 7
               The parties have reached a tentative settlement. Some of the plaintiffs are still minors
 8

 9   and must file a motion requesting court approval of the proposed settlement. In conjunction

10   with this motion, Plaintiffs are filing a Joint Motion to Seal Portions of this Motion to Approve
11   Minor Settlements to redact their legal identities, the identities of their family members, their
12
     physical location, and the amount of their settlements and certain information concerning
13
     Defendant’s financial status.
14
                      MEMORANDUM OF POINTS AND AUTHORITIES
15

16   I.        RELIEF REQUESTED

17             This matter comes on the joint motion of the Plaintiffs and the Defendant pursuant to

18   Local Civil Rule 7.2 for approval by the court of a tentative settlement reached in this matter

19   involving, in part, the compromise of claims made on behalf of the minors in this action.

20             Plaintiffs further request approval of the proposed attorneys fees and reimbursement of

21   costs advanced.

22   II.       BACKGROUND

23             This matter was brought by the Plaintiffs for civil remedies under 18 U.S.C. 2255(a).

24   The Court has previously approved Plaintiffs’ proceeding via pseudonym Dkt. # 24. Each of

25




           JOINT MOTION TO APPROVE MINOR
           SETTLEMENTS - 2
           Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 3 of 77




 1   the Plaintiffs herein are victims of child sex abuse image crimes. The Defendant was convicted

 2   on plea of guilty of two counts of possession of child sex abuse images.

 3          Eleven of the twenty-one Plaintiffs at the time of filing of the Complaint were minors---

 4   Skylar, Savannah, Sally, Sierra, Violet, Pia, Mya, Ava, Fiona, Tori, and Angela. In the interim,

 5   Plaintiffs’ Mya and Ava have each reached the age of majority since the filing of this matter.

 6   See Declaration of Jane Roe, next friend. Plaintiffs Tori, Fiona, and Angela have also reached

 7   the age of majority. See Declarations of Jane Smith, Jane Jones, and Mary Doe, next friends.)

 8   As such, Plaintiffs respectfully assert that this court need not approve their settlements.

 9          Sierra has reached the age of majority, however she is still the subject of a

10   conservatorship in her home state which lasts until age 21 by statute. Further, she is also now

11   the subject of a guardianship as she is unable to handle her own affairs. Therefore, the parties

12   ask the Court for approval of her settlement as well as that of the five remaining minors

13   (Skylar, Savannah, Sally, Pia, and Violet.)

14          Skylar, Savannah, Sally, and Sierra are each the subject of conservatorship proceedings

15   in their home states. All funds obtained on account of their status as victims of child sex abuse

16   image crimes are placed in blocked accounts monitored by their home state court. See

17   Declarations of Jane Doe and John Doe filed herewith.

18          Pia is a resident of Canada. Her next friend herein is her mother who is her custodial

19   parent. It is proposed that funds obtained on behalf of Pia be placed in a separate blocked

20   account and that no withdrawal of principal or interest be made without order of this court until

21   such time as Pia turns 18. It is further proposed that Pia’s mother/next friend be allowed to

22   select the bank or credit union at which such funds be deposited, that Plaintiffs’ counsel

23   provide such financial institution with a copy of this court’s order regarding the disposition of

24   Pia’s funds, and that Plaintiff’s counsel within forty-five (45) days of the court’s order file with

25




       JOINT MOTION TO APPROVE MINOR
       SETTLEMENTS - 3
            Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 4 of 77




 1   the court a declaration verifying the establishment of the blocked account. It is further

 2   requested that any bond be waived. See Declaration of Jane Roe.

 3           Violet is the subject of a guardianship in her home state. She has a court-appointed

 4   Settlement Guardian ad Litem, attorney William L.E.Dussault, who is the named party for her

 5   in this matter. By order of the court in that guardianship all funds obtained on her behalf are

 6   placed in a blocked account and accountings are made periodically to the guardianship court.

 7           EVIDENCE RELIED UPON

 8           The parties rely upon Declarations of parents Jane Doe, John Doe and Jane Roe, Jane

 9   Jones, Jane Smith, Mary Doe, Settlement Guardian ad Litem William L.E. Dussault, and the

10   Declarations of Plaintiffs’ counsel Carol L, Hepburn, Deborah A. Bianco, and John A. Kawai,

11   and Defense counsel David S. Marshall as well as the records and files herein.

12   III.    ISSUES PRESENTED

13           A. Whether the settlements proposed for the minors are fair and reasonable.

14           B. Whether the attorneys fees and costs reimbursement requested are fair and

15              reasonable.

16   IV.     LEGAL AND FACTUAL ISSUES

17           This court has a special duty to protect the interests of the minors herein. Robidoux v.

18   Rosengren, 638 F.3d 1177 (9th Cir. 2011). The question before the court is whether the net

19   settlement to be distributed to the minors is fair and reasonable in light of the facts and

20   circumstances of the case Robidoux, supra at 1181-82.

21           Plaintiffs have sought by their complaint statutory liquidated damages of $150,000 each

22   plus attorneys fees as provided by 18 U.S.C. 2255(a). Defendant has alleged affirmative

23   defenses of violation of his Eighth Amendment right to be free of excessive fines and his Fifth

24   Amendment right to due process.

25




       JOINT MOTION TO APPROVE MINOR
       SETTLEMENTS - 4
           Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 5 of 77




 1          Relatively few cases have been brought under this statute for victims of child sex abuse

 2   image crimes and far fewer have been litigated fully or tried. Little caselaw has been

 3   developed concerning the affirmative defenses advanced by Defendant.

 4          Because the liability in this matter was established by virtue of the conviction of the

 5   defendant of the predicate child pornography crime and the restitution orders entered by the

 6   criminal court, and because the damages are established by statute, the parties engaged in

 7   limited discovery. Rather the bulk of efforts of counsel for both sides have been focused on

 8   settlement.

 9   V.     REASONABLENESS OF PROPOSED SETTLEMENT AND SOURCE OF

10   FUNDS

11          There is no insurance policy which might cover the claims against Mr. Breslin.

12           The settlement tentatively reached by the parties provides for Mr. Breslin to pay

13            into his counsel’s attorney trust account to be then transferred to Plaintiffs’ counsel for

14   benefit of all Plaintiffs on or before the later of these two dates: October 15, 2020, or the date

15   one month after the last of the Plaintiffs executes settlement documents.

16

17

18

19                         He has recently been released early from his term of incarceration

20   pursuant to a motion for compassionate release related to the pandemic. The amount of the

21   settlement in this matter takes the amount of Defendant’s assets into account as well as the

22   costs of collection to Plaintiffs and likely net result of collection efforts should enforcement of

23   judgment be necessary.

24          The Plaintiffs, by prior agreement among themselves, agreed to an equal sharing of any

25   proceeds of the resolution of this matter as well as an equal sharing of the costs of the litigation.




       JOINT MOTION TO APPROVE MINOR
       SETTLEMENTS - 5
           Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 6 of 77




 1   With the proposed settlement each of the plaintiffs would receive             gross. As

 2   explained below, after proposed fees of             each, and costs of $166.90 each, the net to

 3   each plaintiff, including each of the minors, would be           .

 4          There are no medical or counseling expenses or other subrogated expenses to be paid

 5   from the settlement funds.

 6      VI. ATTORNEYS FEES AND COSTS

 7          This action is brought under 18 U.S.C. 2255(a) and is relatively novel in terms of the

 8   broad sweep of subject matter of federal court actions. Few such actions have apparently been

 9   tried across the country. Plaintiffs’ counsel are aware of only ten attorneys including

10   themselves, nationwide, who regularly represent survivors of child sex abuse image

11   exploitation crimes in criminal restitution matters, and fewer who regularly bring civil claims

12   on behalf of such survivors.

13          Plaintiffs’ attorneys have advanced all costs necessary in pursuit of this action. No

14   funds have been advanced by any of the plaintiffs themselves.

15          Plaintiffs’ counsel jointly have expended a total of over 75 hours in prosecuting this

16   matter. This does not count time spent by counsel’s paralegals who have expended additional

17   time on initial drafts of documents, correspondence, and scheduling.

18          Minor Plaintiffs’ parents entered into fee agreements with counsel Hepburn and Bianco

19   at the outset of representation providing for a one-third contingent fee together with

20   reimbursement of reasonable out of pocket costs. Attorney Hepburn has represented the minors

21   Sally, Skylar, Savannah, and Violet, as well as Sierra who is subject to the guardianship order,

22   since 2015 under this fee agreement. Attorneys Hepburn and Bianco have represented the

23   minor Pia since 2016, also under a one-third contingent fee agreement. For purposes of this

24   action, an agreement for association of Attorney Kawai as local counsel was also entered into

25   by each of the Plaintiffs. This agreement provides that Mr. Kawai’s fees would be a part of the




       JOINT MOTION TO APPROVE MINOR
       SETTLEMENTS - 6
           Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 7 of 77




 1   one-third contingent fee and that Plaintiffs would have no greater fee because of his

 2   participation as local counsel.

 3          Declarations of each counsel are filed herewith attesting to the time and efforts

 4   expended in this matter. An itemization of costs advanced is included with the declarations of

 5   Counsel Kawai and Hepburn.

 6          Plaintiffs’ counsel have brought other similar actions under 18 U.S.C. §2255 for these

 7   plaintiffs. Despite similar issues, the outcomes vary substantially depending on the

 8   development of record in the underlying criminal proceedings and the assets and circumstances

 9   of the particular defendant. Many such resolutions by settlement result in contingent fees at

10   less than counsel’s hourly rate.

11          Plaintiffs rely on the Declarations of counsel Carol L. Hepburn, Deborah A. Bianco,

12   John Kawai in support of their request for approval of attorneys fees and costs as well as the

13   four affidavits of the parents of the minors herein.

14          DATED this ___        November
                        6thday of _______________, 2020.

15   CARPENTER, ZUCKERMAN, & ROWLEY

16   By__/s John A. Kawai________
     John A. Kawai, CSBA No. 260120
17
     407 Bryan Circle, Suite F
18   Ojai, CA 93023
     805-272-4001
19   jk@czrlaw.com
     Attorney for Plaintiffs
20

21

22

23

24

25




       JOINT MOTION TO APPROVE MINOR
       SETTLEMENTS - 7
             Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 8 of 77




 1

 2   CAROL L. HEPBURN, P.S.

 3   By_/s Carol L. Hepburn_________
     Carol L. Hepburn , WSBA No. 8732, Pro Hac Vice
 4   200 First Ave. West, Suite 550
 5   Seattle, WA 98119
     (206) 957-7272
 6   (206) 957-7273 fax
     Email: carol@hepburnlaw.net
 7   Of Attorneys for Plaintiffs Lily, Jane Doe for Skylar and
     Savannah, minors, John Doe for Sally and Sierra, minors and
 8
     Jenny
 9

10   DEBORAH A. BIANCO, P.S.
11   By /s Deborah A. Bianco________
     Deborah A. Bianco, WSBA No. 19826, Pro Hac Vice
12
     14535 Bel-Red Road, #201
13   Bellevue, WA 98007
     Phone: 425-747-4500
14   Email: deb@debbiancolaw.com
     Of Attorneys for Jane Roe for Pia
15

16

17   LAW OFFICES OF MARK S. GOLDROSEN

18   By: /s/ Mark S. Goldrosen________
     Mark Stuart Goldrosen
19
     255 Kansas Street, Suite 340
20   San Francisco, CA 94103
     (415) 565−9600
21   Fax: (415) 565−9601
     Email: markgoldro@aol.com
22
     and
23

24   //

25   //




          JOINT MOTION TO APPROVE MINOR
          SETTLEMENTS - 8
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 9 of 77




 1
     THE MARSHALL DEFENSE FIRM
 2
     By: /s/ David S. Marshall _______
 3   1001 4th Ave, #4400
 4   Seattle, WA. 98154
     206-826-1400
 5   206-826-1462 fax
     david@marshalldefense.com
 6
     Attorneys for the Defendant Kenneth Breslin
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




       JOINT MOTION TO APPROVE MINOR
       SETTLEMENTS - 9
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 10 of 77




                                                    Yvonne Gonzalez Rogers
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 11 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 12 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 13 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 14 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 15 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 16 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 17 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 18 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 19 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 20 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 21 of 77




                              REDACTED VERSION OF DOCUMENT
                              SOUGHT TO BE SEALED




                                                    Yvonne Gonzalez Rogers
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 22 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 23 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 24 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 25 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 26 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 27 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 28 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 29 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 30 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 31 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 32 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 33 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 34 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 35 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 36 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 37 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 38 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 39 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 40 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 41 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 42 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 43 of 77
            Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 44 of 77



1    John A. Kawai, State Bar 260120
     CARPENTER, ZUCKERMAN & ROWLEY
2    407 Bryant Circle, Suite F
     Ojai, CA. 93023
3    Tel: (805) 272-4001
     Fax: (805) 719-6858
4    Email: team3@czrlaw.com
5    Deborah A. Bianco, Pro Hac Vice
     PO Box 6503
6    Bellevue, WA. 98008
7
     Tel: (425) 757-4500
     Email: deb@biancolaw.com
8
     Carol L. Hepburn, Pro Hac Vice
9    PO Box 17718
     Seattle, WA. 98127
10   Tel: (206) 957-7272
     Fax: (206) 957-7273
11   Email: carol@hepburnlaw.net

12   Attorneys for Plaintiffs

13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
      “LILY,” “SARAH,” JANE DOE as court         Case No: 4:19-cv-01668-YGR
16    appointed conservator for “SKYLAR” and
      “SAVANNAH” minors, JOHN DOE as court       DECLARATION OF WILLIAM L.E. DUSSAULT
17    appointed conservator for “SALLY” and      IN SUPPORT OF MOTION FOR APPROVAL OF
18    “SIERRA” minors, WILLIAM L.E.              MINOR SETTLEMENT RE VIOLET, A MINOR
      DUSSAULT as Guardian ad Litem for
19    “VIOLET,” minor, JANE ROE as next friend   HEARING DATE:
      for “PIA,” “MYA,” and “AVA” minors, JANE   TIME:
20    JONES as next friend for “FIONA” minor,    COURTROOM:
21    JANE SMITH as next friend for “TORI”
      minor, “MAUREEN,” “AMY,” “ERIN,”
22    “CASSEAOPEIA,” “ERIKA,” “JENNY,”           BEFORE HONORABLE DISTRICT JUDGE
      “CHELSEA,” MARY DOE as next friend for     YVONNE GONZALEZ ROGERS
23    “ANGELA” minor, and “ANDY”
24
                                   Plaintiffs,
25    v.

26    KENNETH BRESLIN,
27
      DECLARATION OF WILLIAM L.E. DUSSAULT IN SUPPORT
28    OF MOTION FOR APPROVAL OF MINOR SETTLEMENT RE
      VIOLET, A MINOR
29    -1

30

31
            Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 45 of 77



1                                   Defendant.
2

3            I, William L.E. Dussault, declare the following:

4            1.      I am an attorney with the law firm of Aiken St. Louis & Siljeg, P.S. in Seattle WA and
5    make this declaration based on my personal knowledge and belief and am competent to testify to the
6
     facts set forth herein.
7
             2.      Qualifications. I have been licensed to practice law continuously since 1972. A copy of
8

9    my Curriculum Vitae is attached hereto as Ex.1. I am currently licensed and in good standing in the

10   state of Washington and in good standing but inactive in the State of Colorado. I have never been
11   disciplined by any Bar Association and there are no matters currently pending with any Bar Association
12
     concerning me.
13
             3.      I was appointed as a Guardian Ad Litem for Violet by the Washington State Superior
14

15
     Court pursuant to our Court Rule SPR 98.16W on December 21, 2015. An exemplified copy of this

16   order is attached hereto as Ex. 2. I have reviewed a substantial number of settlements in these types of
17   cases on Violet’s behalf.
18
             4.      Blocked Account. Pursuant the state court order a blocked account was established in
19
     2016 for the deposit of funds obtained on Violet’s behalf. Periodic accounting reports have been made
20

21
     to the court since that time and orders approving each of those reports have been entered. In each order

22   approving the periodic reports the court has approved the contingent fees requested of one-third of

23   proceeds obtained and reimbursement of the costs advanced requested.
24
             5.      Appropriateness of Proposed Settlement. I have reviewed the Motion for Approval of
25
     Minor Settlement, the Declarations of Plaintiffs’ attorneys Hepburn, Bianco, and Kawai and their
26
     itemizations of costs, and the Declaration of Defendant’s counsel Marshall.
27
      DECLARATION OF WILLIAM L.E. DUSSAULT IN SUPPORT
28    OF MOTION FOR APPROVAL OF MINOR SETTLEMENT RE
      VIOLET, A MINOR
29    -2

30

31
            Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 46 of 77



1           6.         Over the course of the time I have served as Violet’s Settlement Guardian ad Litem
2
     there have been several settlements of civil claims negotiated on Violet’s behalf. None of these claims
3
     have proceeded to trial. Through continued communication and discussion with Violet’s counsel, Ms.
4
     Hepburn, and my own review I am aware of the various legal and factual issues pertaining to actions
5

6    under section 2255.

7           7.         During the conduct of this matter and particularly during settlement
8
     negotiations, Violet’s counsel Ms. Hepburn has kept me apprised of the legal issues raised and the
9
     progress of the instant litigation. Important concerns in this matter include the paucity of reported
10
     cases on the legal issues raised by the claim or the affirmative defenses, the prospect of collection of
11

12   any settlement or judgment, and shielding Violet from deposition or any direct involvement in this

13   litigation. I have reviewed the Motion for Approval of Minor Settlement, the supporting declarations,
14
     and the proposed terms of settlement. I have consulted with Ms. Hepburn concerning counsel’s
15
     findings with regard to assets held and not held by the Defendant.
16
            8.         In light of these issues, the particular facts of this case, and based on my knowledge of
17

18   settlements of other claims brought on her behalf it is my professional opinion that this overall

19   settlement is fair and reasonable for Violet. I have reviewed emails from Violet’s mother who is her
20   custodial parent. She has had the opportunity to review this motion, all of the declarations and
21
     documentation supporting the motion and she is in favor of the settlement being approved as set forth
22
     in this motion.
23

24          9.         Fees and Costs Requested by Counsel. I have also reviewed the declarations of Mr.

25   Kawai, Ms. Bianco, and Ms. Hepburn concerning fees and costs. Based on all of the considerations set
26   forth I also am of the professional opinion that the requested fees and costs are fair and reasonable.
27
      DECLARATION OF WILLIAM L.E. DUSSAULT IN SUPPORT
28    OF MOTION FOR APPROVAL OF MINOR SETTLEMENT RE
      VIOLET, A MINOR
29    -3

30

31
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 47 of 77
            Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 48 of 77




                               Arxerrr,   5r. Lours & STLJEG,            P.s
                                            ArroRNEYs     AT LAW
                                        aoI SECOND AVENUE. SUITE I2oo
                                        SEATTLE, WASHTNGToN 9at04
WrrlrRv L,E.   DUSSAULT
                                                                                           BrLLD@A|KEN.coM
                                                     206-6? 3-57 64
                                            FAcsrMrLE:
                                           TELEPHoNE: ?06-62 4-?650




                                      WILLIAM L. E. DUSSAULT
                                            CURRICULUM VITAE
                             Emphosizing Law for Persons with Disabilities

  Education and Bar Admissions

  University of Washington, BA, PoliticalScience, History, 1969
  University of Washington, Juris Doctor, Law, L972
  Admitted to Washington State Bar, September,I9T2
  Admitted to Federal District Court, January, 1-973
  Admitted to United States Supreme Court, September, 1982
  Admitted to Colorado State Bar, February,2007

  Memberships, Appointments

  Mem ber, America n/Washington/Seattle-King Cou nty Ba r Associations
  Speaker, Brain lnjury Association Legal Conference*, 1987 through present
  Consultant, Autism Society of America (ASA), formerly National Society for Autistic Children and Adults
  (NSAC):
          National Professional Advisory Board, 1978-to present
          Chairperson, National By-Laws Committee, 1984-1986
 Co-Chair, King County Court 2009 Mandatory Settlement Guardian Ad Litem Training
 Member, Washington State Bar Association Rules of Professional Conduct Committee
 2003 -2004
 Guest lectures, Seattle University Law School National Training for Special Education
          Administrative Law Judges 2002 to 20LL
 Editorial Board, Journal of Positive Behavior lnterventions, 1-998 to 2000
 Chair, National Human Rights Committee, Association for Retarded Citizens, US (ARC-US) 1989-1991
 Member, American College of Legal Medicine (ACLM) 1997-1999
 Member, and Vice President for Finance, Board of Directors, Brain lnjury Association of
 America (BlA-formerly known as National Head lnjury Foundation or NHIF), 1996-2001
 Contributing Editor, National Structured Settlement Trade Association "White Paper"
          quarterly publication on settlements (1995-1998)
 Faculty, Philip E. Heckerling lnstitute on Estate Planning, University of Miami School of Law, 1995
 Mentor, Seattle University School of Law, 1994-1995
 Consultant, Guardianship, ARC-US, 1988
 Keynote Speaker, National lnstitute on Special Education and the Law, 1987
 Vice-Chairperson, American Bar Association Family Law Committee on Mental Disability 1.986-1994
 Adjunct Professor, University of Washington School of Law, Disability Law 1986-1994
       Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 49 of 77




Wrn. L. E. Dussault
Curriculum Vitae
Page2


Member, Future Planning and lnsurance Committee, ARC-US, 1986-1988
Member, Board of Directors of Accreditation Council for Services for Mentally Retarded and Other
         Developmentally Disabled Persons (AC MRDD), L982-1988, Executive Committee, 1986-1988
Consultant, Tourette Syndrome and the Law Workshop, 1986
Consultant, Settlement Trusts, California State Bar All Star Seminar, 1986 and 1987
Keynote speaker, faculty and Executive Board member, Pacific Northwest Special Education and the Law
         Conference, 1984 to 2010
Adjunct Professor, Central Washington University, Department of Special Education, 1982/1984
Consulta nt, ABA G ua rdia nship/Limited G ua rdia nship Report, l-981
Faculty, University of Washington School of Nursing: Nursing, Law and Ethics, 1978-1994
Judge Pro Tempore, Seattle Municipal Court L977-1990
Testimony to U.S. Senate: Handicapped Children's Protective AcIt977
Former Counsel, The Association for Persons With Severe Handicaps (TASH) 1975-1.995
Washington State Human Rights Commission Advisory Council for the Physically, Mentally and Sensory
       Ha nd ica ppe  d, t97 4-197 6
Keynote speaker, Washington State "You Are the Expert" conferences for parents, 1976-1996
Executive Director, Washington State Developmental Disabilities Planning Commission,1-975-1976
Member, Washington State Superintendent of Public lnstruction Committee to review and
revise state Special Education Regulations 1972-1998
Governor's Committee on Employment of the Handicapped,I9T2 to L985
Washington State Special Education Commission, 1972
Washington State Legislative Review Committee, Special Education, 1972
Past President-Founder, Washington Chapter, NationalAcademy for Elder Law Attorneys (NAELA)
Founder, Treasurer and Executive Board Member, COPAA (Council of Parent Advocates and Attorneys)
Board Member, Disability lnternational Foundation
Consultant-Epilepsy Foundation of America-special needs estate planning-video preparation
Consultant-National Association for Down Syndrome -estate planning and special education issues
Former Editorial Board Member, Journal of the Association for Persons with Severe Handicaps (JASH)
Vice-President, Concepts for lndependent Living, National Non-Profit Corporation (ClL)
Former President and current Board Member, Lifetime Advocacy Plus (aka LA+, formerly Foundation for
         the Handicapped), a private non-profit Guardianship and Trust agency for handicapped and
         elderly individuals
         Faculty, Emmanuel College, Cambridge University, England, lnternational lnstitute on Head
lnjury and the Law
Guest Lecturer, University of Oregon and Seattle University
Contract Reviewer, Department of Education, Office of Special Education Programs, Washington DC
Senior Rights Assistance Foundation of Washington, Advisory Board
Consultant to Guardianship, Advocacy and Protective Services (GAPS) Program, Oregon
Counsel, Washington Association for Persons with Disabilities
Volunteer, Washington and Colorado State Special Olympics
Director, Washington State Disabilities Political Action Committee (D-PAC)
Washington State Bar Association Civil Rights Committee
           Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 50 of 77




Wm. L. E. Dussault
Curriculum Vitae
Page   3




' Consultant, Bay Area Brain lnjury Association* California
Consultant, Washington State Brain lnjury Associationx
Appointed as Litigation or Settlement Guardian ad Litem in state or federal courts in
wA, oR, AK, CO

Honors a nd Awards

Received 2012 Award of Merit by the Washington State Bar Association, its highest honor
Selected by Seattle Magazine as one of Seattle's top financial managers, 2OIO,2OII
Selected by Washington Law and Politics and Butch Blum-one of four best lawyers in Washington
        State, 2003
Selected as one Washington's Best Lawyers, Washington Law & Politics 1999-2009
Life Member, National Registry, Who's Who 2001 Edition
Selected as one of Seattle's Best Lawyers, Seattle Magazine, 2001 issue
Selected as Honored Member, National Directory, Who's Who, 1994

Authorship

Co-Author, RCW 28A.13 Washington State Mandatory "Education for All" Law requiring
free appropriate public education for all children with disabilities, 1970
Author, 1975-1977 Washington State Limited Guardianship Act, RCW L1.88 and 11.99; participant on
revisions, 1,990/I99I
Author, Comprehensive review of all Washington State laws affecting disabled persons (over 500 pages
of proposed legislation, with approximately 200 pages now enacted)
Co-Author, lnitial Washington State Regulations on Special Education
Originating author-testamentary special needs trust-l973
Originating author-litigation special needs trust-1976
Co-Author OBRA'93 42 USC 1396p(dXaXa)
Authored Northwest Mutual lnsurance Co. planning booklet on planning for disability
Chapter author-Legal lssues in Traumatic Brain lnjury Rehab-Mark Ashley editor
Author, Best of CLE: Planning for Disability - 1985
Author, "Wills and Trusts - Future Planning Guide for the Parents and Families of Persons With
Disabilities" - 1984
Author, "Establishment and Operation of the Settlement Trust", l-988, and as amended
Co-Author, "How to Provide forTheir Future", ARC-US
Author, Future Planning Guide for the Parents and Families of Persons with Disabilities, Washington ARC
Trust Fund and The Foundation for the Handicapped
Author, Numerous Law Review Articles, book chapters, seminar materials, popular articles, etc.,
concerning:
           Malpractice and ethical issues in personal injury settlements
           Special Needs Settlement Trusts

.-This organization, which has national and state chapters, was formerly known as the Head lnjury Foundation ("HlF" - National
Head lnjury Foundation or NHIF, Washington State Head lnjury Foundation or WasHlF, etc.)
         Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 51 of 77




Wm. L. E. Dussault
Curriculum Vitae
Page 4



             Guardianship, Protective Services for the Disabled and the Elderly;
        Special Education
        Law and the Disabled
        Wills and Trusts for individuals with Disability and Family
        lnformed Consent
        Ethics and Research with Human Subjects
        Advocacy
        Government Benefits
Presentations on Catastrophic Personal lnjury Case Settlements-Ethics and management devices,
        National AAJ - WA, CA, UT, TX, OH, MT, CO, LA,MI -AAJ formerly Trial Lawyers Associations and
        Defense Research lnstitute

Sample Agencv Consultations

State   of   Washington   Superintendent of Public lnstruction
State   of   Washington   Developmental Disabilities Planning Council
State   of   Washington   Protection and Advocacy Agency
State   of          Association for Retarded Citizens
             Washington
State   of          Developmental Disabilities Residential Service Association
             Washington
State   of          Coalition for Special Education
             Washington
State   Oregon Association for Retarded Citizens
        of
Stateof Oregon Division of Mental Health
Stateof Montana Developmental Disabilities Council
Stateof North Dakota Department of Education
Stateof Kansas Department of Education
Stateof Colorado Department of Education
Stateof Tennessee Protection and Advocacy Agency
Northwest Association of Rehabilitation lndustries




                                                                                            Rev.01-2018
       Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 52 of 77




William L.E. Dussault, J.D.

William L.E. Dussault received his Juris Doctorate from the University of Washington School of
Law in 1972. He is a member of the American Bar Association, Washington State Bar
Association, Colorado State Bar Association and Seattle-King County Bar Association, and has
been admitted to practice in the State of Washington (1972), U.S. Federal District Court (1973),
U.S. Supreme Court (1982) and State of Colorado (2006). He maintains a private practice in
Seattle with an emphasis on the rights of persons with disabilities. In 1970 Mr. Dussault was the
originating author of the first state Mandatory Special Education Law-known as the "Education
for All" law, as well as numerous revisions to many state's Guardianship and Conservatorship
laws and the original special needs trust for use in estate planning and public benefit preservation
for persons who experience disabilities. He was also the originating author of 42 U.S.C.
$1396p(d)(4XA), the federal legislation authorizing use of special needs in conjunction with
continuation or establishment of eligibility for certain federal benefit programs. He is actively
involved with numerous state and national groups concemed with legal issues impacting persons
with disabilities, and has served as counsel to TASH, vice-chair of the American Bar Association
Family Law Committee on Mental Disability, and as alegal advisor, committee member or chair
for the Autism Society, ARC, UCP, BIA and the Epilepsy Foundation, among others. He was
selected as one of Washington's Super Lawyers by Washington Law & Politics annually from
1999 through2006, and by Washington Law & Politics and Butch Blum as one of the four best
lawyers in Washington State in 2003. In 2013 he was awarded the Washington State Bar
Association Award of Merit, the Bar's highest honor. Mr. Dussault is a frequent presenter on
special education, disability rights, coordination of public benefits and private resources, estate
planning for families affected by disabilities and other related topics.
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 53 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 54 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 55 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 56 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 57 of 77
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 58 of 77




 1
     John A. Kawai, SBN 260120
 2   CARPENTER, ZUCKERMAN, & ROWLEY
     407 Bryant Circle, Suite F,
 3   Ojai, CA 93023
 4   Tel: (805)272-4001
     Fax: (805)719-6858
 5   Email: team3@czrlaw.com
     Of Attorneys for Plaintiffs
 6
     Deborah A. Bianco, Pro Hac Vice
 7
     14535 Bel-Red Road, #201
 8   Bellevue, WA 98007
     (425)747-4500
 9   Email: deb@debbiancolaw.com
     Attorney for Plaintiff Jane Roe for Pia
10

11   Carol L. Hepburn, Pro Hac Vice
     200 First Avenue West, #550
12   Seattle, WA 98119
     Tel: (206)957-7272
13   Fax: (206)957-7273
     Email: carol@hepburnlaw.net
14   Attorney for Plaintiffs Lily, Jane Doe for
15   Skylar and Savannah, minors,
     John Doe for Sally and Sierra, and Jenny
16
                                UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18   “LILY,” “SARAH,” JANE DOE as court
     appointed conservator for “SKYLAR” and
19                                                 NO. 4:19-CV-01668-YGR
     “SAVANNAH” minors, JOHN DOE as court
20   appointed conservator for “SALLY” and
                                                  DECLARATION OF CAROL L. HEPBURN
     “SIERRA” minors, WILLIAM L.E.
                                                  IN SUPPORT OF JOINT MOTION TO
21   DUSSAULT as Guardian ad Litem for
                                                  APPROVE MINOR SETTLEMENTS
     “VIOLET,” minor, JANE ROE as next friend
22   for “PIA,” “MYA,” and “AVA” minors, JANE
                                                  Date:
     JONES as next friend for “FIONA” minor,
23                                                Time:
     JANE SMITH as next friend for “TORI”
     minor, “MAUREEN,” “AMY,” “ERIN,”                                    Yvonne Gonzalez Rogers
                                                  Before the Honorable _________________
24                                                United States District Court Judge
     “CASSEAOPEIA,” “ERIKA,” “JENNY,”
25   “CHELSEA,” MARY DOE as next friend for

                                                                CAROL L. HEPBURN, P.S.
                                                                   ATTORNEYS AT LAW
       DECLARATION OF CAROL L. HEPBURN IN                    200 FIRST AVENUE W, SUITE 500
       SUPPORT OF JOINT MOTION TO APPROVE                          SEATTLE, WA 98119
       MINOR SETTLEMENTS - 1                            TEL: (206) 957-7272 / FAX: (206) 957-7273
            Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 59 of 77




 1   “ANGELA” minor, and “ANDY”

 2                                  Plaintiffs,
     v.
 3
     KENNETH BRESLIN,
 4

 5                                  Defendant.

 6
              I, CAROL L. HEPBURN hereby declare as follows:
 7

 8            1.     I represent adult plaintiffs herein as well as the Plaintiffs Jane Doe as court appointed

 9   conservator for Skylar and Savannah, minors, John Doe as court appointed conservator for Sally,

10   minor, and court appointed guardian for Sierra, and William L. E. Dussault who was appointed as

11   Settlement Guardian ad Litem for the minor Violet in her home state. I make this declaration based

12   upon my own personal knowledge and professional experience as an attorney, in support of Motion

13   to Approve Minor Settlements.

14            2.     I have been licensed to practice law in the State of Washington since 1978 and in the

15   State of Oregon since 2003. I am and have been in good standing in both states throughout that

16   time. I am admitted pro hac vice herein.

17            3.     I have represented Lily since 2008; Skylar, Savannah, Sally, Sierra, and Violet since

18   2015 in criminal and civil matters related to their status as victims in prosecutions of violations child

19   pornography laws. Together with co-counsel Deborah A. Bianco, I have represented Pia since 2016.

20            4.     Jane Doe is the mother of Skylar and Savannah and has been appointed by her local

21   court as their conservator. Skylar and Savannah are each minors and reside outside the state of

22   California. I have communicated with Jane Doe concerning this matter and she is in agreement with
23
     the proposed settlement, and she has signed a declaration to that effect which is filed
24
     contemporaneously herewith.
25

                                                                         CAROL L. HEPBURN, P.S.
                                                                            ATTORNEYS AT LAW
          DECLARATION OF CAROL L. HEPBURN IN                          200 FIRST AVENUE W, SUITE 500
          SUPPORT OF JOINT MOTION TO APPROVE                                SEATTLE, WA 98119
          MINOR SETTLEMENTS - 2                                  TEL: (206) 957-7272 / FAX: (206) 957-7273
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 60 of 77




 1          5.       John Doe is the father of Sally and Sierra and has been appointed by his local court as

 2   their conservator. Sally is still a minor. Sierra is now an adult but her conservatorship lasts until the
 3
     age of twenty-one under her state’s statutes. John Doe has also been appointed as of July 7, 2020 as
 4
     Guardian by Sierra’s home state to handle her property matters. Sally and Sierra reside outside the
 5
     state of California. I have communicated with John Doe concerning this matter and he is in
 6
     agreement with the proposed settlements for both Sally and Sierra, and he has signed a declaration to
 7

 8   that effect which is filed contemporaneously herewith.

 9          6.       Jane Roe is the next friend for Pia. She is Pia’s mother and legal guardian. Pia is a
10   minor and resides outside the state of California. Pia’s sisters Ava and Mya were minors at the time
11
     of filing of this matter but have since become adults. I have communicated with Jane Roe
12
     concerning this matter and she is in agreement with the proposed settlement for Pia, and she has
13
     signed a declaration to that effect which is filed contemporaneously herewith.
14

15          7.       Plaintiffs understand that the Defendant will pay               to settle the claims of

16   twenty-one (21) victims. Plaintiffs have agreed previously to divide the settlement proceeds equally

17   and to share equally per capita in the fees and costs. This means that each plaintiff would receive
18               gross before fees and costs are deducted.
19
            8.       The amount of the settlement in this case is within the range to the amounts many of
20
     my adult child pornography clients have received in other comparable cases where the defendant’s
21
     assets are quite limited and the number of victim plaintiffs is high.
22

23          9.       Lily, Sarah, Maureen, Ava, and Mya are adults and represented by me. (Deborah

24   Bianco and I jointly represent Maureen, Ava, and Mya.) All reside outside the state of California. I

25   have communicated directly with each of them concerning this matter and they are in agreement

                                                                         CAROL L. HEPBURN, P.S.
                                                                            ATTORNEYS AT LAW
       DECLARATION OF CAROL L. HEPBURN IN                             200 FIRST AVENUE W, SUITE 500
       SUPPORT OF JOINT MOTION TO APPROVE                                   SEATTLE, WA 98119
       MINOR SETTLEMENTS - 3                                     TEL: (206) 957-7272 / FAX: (206) 957-7273
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 61 of 77




 1   with the settlement as set forth in our motion for approval and have affirmed once more the equal

 2   sharing of proceeds and costs.
 3
             10.     Given the circumstances of this case and the Defendant’s very limited financial
 4
     resources, I believe that this is a reasonable settlement and in the best interests of all plaintiffs and
 5
     particularly the minor plaintiffs. This is my independent judgment based on my knowledge and
 6
     experience with other similar cases, my analysis of the legal issues and our investigation into the
 7

 8   circumstances of the defendant. This proposed settlement is small but represents a substantial

 9   portion of the defendant’s net worth and liquidity. Discovery and investigation conducted during the
10   course of this case, after filing, revealed a different financial picture than Plaintiffs’ counsel had
11
     originally anticipated. This settlement relieves the plaintiffs of the burden of participating in
12
     ongoing discovery and gives them a certain compensation without the further cost of collection.
13
             11.     I began my practice in 1978 as a deputy prosecuting attorney for King County in
14
     Seattle, Washington. At that time, among other matters, I prosecuted sexual assault crimes. After
15
     leaving the County in 1982 and over the following years to date my practice has involved a large
16
     number of sexual assault related claims. For approximately eight years following my leaving the
17
     prosecutor’s office I defended individuals charged with sexual assault crimes. Later my practice
18
     included family law cases involving alleged child sex abuse, civil sexual harassment matters both for
19
     plaintiffs and defendants, investigation of sexual harassment allegations for employers, and civil
20
     sexual assault tort cases.
21
             In 2008, I began representing victims of child pornography and online exploitation crimes. I
22
     have represented such victims in both criminal restitution and civil cases. I have participated in
23
     appeals of restitution orders entered under 18 USC 2259 and was a part of the team which took the
24
     case of Paroline v. United States, 572 U.S. 464 (2014), to the United States Supreme Court. The
25

                                                                          CAROL L. HEPBURN, P.S.
                                                                             ATTORNEYS AT LAW
       DECLARATION OF CAROL L. HEPBURN IN                              200 FIRST AVENUE W, SUITE 500
       SUPPORT OF JOINT MOTION TO APPROVE                                    SEATTLE, WA 98119
       MINOR SETTLEMENTS - 4                                      TEL: (206) 957-7272 / FAX: (206) 957-7273
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 62 of 77




 1   work on these restitution issues included appeals pending in the Ninth, Third, Fourth, and Seventh

 2   Circuits as well as Paroline which arose in the Fifth Circuit. Multiple petitions for certiorari to the

 3   Supreme Court were filed prior to the court accepting Paroline for review.

 4          12.     Since the Paroline decision in 2014 I have participated in representing the victims’

 5   viewpoint in meetings with Congressional staffers concerning amendments now passed to Sections

 6   2255 and 2259 of Title 18. I have presented at legal and law enforcement conferences on the issues

 7   attendant to litigating the rights of victims of child pornography offenses. Through meetings with

 8   victim advocacy agencies and other attorneys representing this population of victims, and through

 9   my representation of multiple such clients over the last eleven years I believe that there are only less

10   than a dozen lawyers who regularly represent victims of child pornography crimes in criminal

11   restitution matters and even fewer who routinely bring civil claims under Section 2255 on more than

12   isolated bases.

13          13.     Additionally, I have been active in non-legal advocacy efforts to support victim rights

14   and well-being through the Canadian Centre for Child Protection in Winnipeg, Manitoba, CA and

15   the National Center for Missing and Exploited Children in Alexandria, VA. These activities include,

16   among other things, participating in an international interdisciplinary working group which created

17   the first ever survey for data on the experiences of child pornography victims, participation in a

18   project to produce video victim impact statements for these victims, and assisting in bringing

19   together the two first ever groups of such victims for community building and mutual support.

20          14.     The legal issues presented by this matter are fairly unique in that few cases brought

21   by victims of the crime of child sex abuse material exploitation have been brought across the nation.
22
     Many of the legal issues arising under these claims have not been developed and remain uncertain.
23
            16.     Approximately 85% of my practice at this time is devoted to representing these
24
     victims on all matters relating to their status as survivors of child pornography claims. Not all such
25

                                                                         CAROL L. HEPBURN, P.S.
                                                                            ATTORNEYS AT LAW
       DECLARATION OF CAROL L. HEPBURN IN                             200 FIRST AVENUE W, SUITE 500
       SUPPORT OF JOINT MOTION TO APPROVE                                   SEATTLE, WA 98119
       MINOR SETTLEMENTS - 5                                     TEL: (206) 957-7272 / FAX: (206) 957-7273
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 63 of 77




 1   efforts result in generation of fees. The remainder of my practice is focused on general personal

 2   injury matters. Pursuing this matter has meant that I have not pursued other matters in my practice
 3
     with more reliable and lucrative outcomes.
 4
            17.      I have spent over 60 hours thus far in prosecution of this case including . These
 5
     hours include investigation of the prospects of filing this matter, drafting of pleadings, review and
 6
     revision of pleadings drafted by co-counsel, drafting of written discovery directed to defendant and
 7

 8   disclosures including Rule 26 initial disclosures, requests for production, and requests for admission

 9   to defendant, and a subpoena duces tecum to Defendant’s criminal counsel, responding to
10   defendant’s discovery to plaintiffs, travel roundtrip to Oakland from Seattle for attendance at the
11
     hearing on Defendant’s Motion to Dismiss, negotiation of the settlement, drafting of a proposed
12
     settlement agreement, drafting of the instant motion and supporting declarations for approval of the
13
     minors’ settlement, communications with clients, and communications with co-counsel and opposing
14

15   counsel.

16          15.     This does not count time spent by my paralegal who has expended additional time on

17   obtaining documentation as needed, initial drafts of correspondence, some of the pleadings, and

18   scheduling.

19          16.     This also does not count time which may be expended in appearance at and associated

20   travel for any hearing on the instant motion.

21          17.     My normal hourly rate for fees is $450.00 which is commensurate with that of other

22   attorneys in the Seattle area of my tenure and in my area of practice.

23          18.     Each of the plaintiffs in this matter engaged my firm’s services by entering into a fee

24   agreement at the outset of representation providing for a one-third contingent fee together with

25   reimbursement of reasonable out of pocket costs. This agreement was approved by the

                                                                        CAROL L. HEPBURN, P.S.
                                                                           ATTORNEYS AT LAW
       DECLARATION OF CAROL L. HEPBURN IN                            200 FIRST AVENUE W, SUITE 500
       SUPPORT OF JOINT MOTION TO APPROVE                                  SEATTLE, WA 98119
       MINOR SETTLEMENTS - 6                                    TEL: (206) 957-7272 / FAX: (206) 957-7273
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 64 of 77
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 65 of 77




 1   minors are reasonable and the fees and costs requested are reasonable and well within the norm for

 2   cases with similar facts.
 3
            22.     I respectfully ask the Court to approve the settlement of this matter along with the
 4
     associated attorneys fees and expenses.
 5
            I hereby declare under penalty of perjury under the laws of the United States of America that
 6
     the foregoing is true and correct to the best of my knowledge.
 7
                       19thday of October, 2020.
            DATED this ___
 8

 9   CAROL L. HEPBURN, P.S.
10
     By /s Carol L. Hepburn_________
11   Carol L. Hepburn , Pro Hac Vice
     200 First Ave. West, Suite 550
12   Seattle, WA 98119
     (206) 957-7272
13   (206) 957-7273 fax
     Email: carol@hepburnlaw.net
14
     Of Attorneys for Plaintiffs Lily, Sarah, Jane Doe
15   for Skylar and Savannah, minors, John Doe for
     Sally and Sierra, minors, Jane Roe for Pia, minor
16

17

18

19

20

21

22

23

24

25

                                                                       CAROL L. HEPBURN, P.S.
                                                                          ATTORNEYS AT LAW
       DECLARATION OF CAROL L. HEPBURN IN                           200 FIRST AVENUE W, SUITE 500
       SUPPORT OF JOINT MOTION TO APPROVE                                 SEATTLE, WA 98119
       MINOR SETTLEMENTS - 8                                   TEL: (206) 957-7272 / FAX: (206) 957-7273
                                            Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 66 of 77


  Carol L. Hepburn, P.S.
  Breslin Costs

Type Date    Num     Name                  Memo                  Clr   Debit


  Credit
  08/10/18
         Card Charge
                  Breslin    Pacer                                               1.80
  Credit
  03/01/19
         Card Charge
                  Breslin    TLO                                                25.00
  Credit
  08/09/19
         Card Charge
                  Breslin    pacer---online court file access
  Credit
  08/09/19
         Card Charge
                  Breslin    pacer---online court file access                   14.30
                             Alaska Airlines to OAK for 12 b 6
  Credit
  09/21/19
         Card Charge
                  Breslin    hearing                                           458.48
                             PDX airport parking trip to
  Credit
  09/26/19
         Card Charge
                  Breslin    Oakland for hearing                                36.00
  Credit
  10/04/19
         Card Charge
                  Breslin    Pacer                                               4.20
  Credit
  10/04/19
         Card Charge
                  Breslin    Pacer                                              18.90
                             meals and transport while in
  Credit
  10/11/19
         Card Charge
                  Breslin    Oakland for hearing                               236.49
                             Hampton Inn lodging for hearing
  Credit
  10/11/19
         Card Charge
                  Breslin    in Oakland                                        596.36
                             Pamela A. Batalo, CSR, Inc
                             transcript of hrg on Mtn to
  Check
  10/15/19         Breslin   Dismiss 12b6                                       32.85
  Credit
  11/14/19
         Card Charge
                  Breslin    pacer---online court file access                    4.20
  Credit
  11/14/19
         Card Charge
                  Breslin    pacer---online court file access                   18.90
                             wire fee Marsh payment of
  Check
  01/08/20         Breslin   wakeen fee                                         15.00
  Credit
  02/06/20
         Card Charge
                  Breslin    pacer---online court file access                    2.90
  Credit
  02/06/20
         Card Charge
                  Breslin    pacer---online court file access                    1.70
  Credit
  03/25/20
         Card Charge
                  Breslin    Pacer                                               2.80
  General
  03/26/20Journal Breslin    postage                                             1.46
  Credit
  05/11/20
         Card Charge
                  Breslin    pacer---online court file access                    2.80
  Total                                                                    1,474.14
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 67 of 77




                                                    Yvonne Gonzalez Rogers
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 68 of 77
Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 69 of 77
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 70 of 77




 1
     John A. Kawai, SBN 260120
 2   CARPENTER, ZUCKERMAN, & ROWLEY
     407 Bryant Circle, Suite F,
 3   Ojai, CA 93023
 4   Tel: (805)272-4001
     Fax: (805)719-6858
 5   Email: jk@czrlaw.com
     Of Attorneys for Plaintiffs
 6
     Deborah A. Bianco, Pro Hac Vice
 7
     14535 Bel-Red Road, #201
 8   Bellevue, WA 98007
     (425)747-4500
 9   Email: deb@debbiancolaw.com
     Attorney for Plaintiff Jane Roe for Pia
10
11   Carol L. Hepburn, Pro Hac Vice
     200 First Avenue West, #550
12   Seattle, WA 98119
     Tel: (206)957-7272
13   Fax: (206)957-7273
     Email: carol@hepburnlaw.net
14   Attorney for Plaintiffs Lily, Jane Doe for Skylar and Savannah, minors,
15   John Doe for Sally and Sierra, and Jenny

16                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17
     “LILY,” “SARAH,” JANE DOE as court
18   appointed conservator for “SKYLAR” and            NO. 4:19-CV-01668-YGR
     “SAVANNAH” minors, JOHN DOE as court
19
     appointed conservator for “SALLY” and            DECLARATION OF JOHN A. KAWAI IN
20   “SIERRA” minors, WILLIAM L.E.                    SUPPORT OF JOINT MOTION TO
     DUSSAULT as Guardian ad Litem for                APPROVE MINOR SETTLEMENTS
21   “VIOLET,” minor, JANE ROE as next friend
     for “PIA,” “MYA,” and “AVA” minors, JANE         Date:
22   JONES as next friend for “FIONA” minor,          Time:
     JANE SMITH as next friend for “TORI”             Before the Honorable Yvonne Gonzalez
23
     minor, “MAUREEN,” “AMY,” “ERIN,”                 Rogers
24   “CASSEAOPEIA,” “ERIKA,” “JENNY,”                 United States District Court Judge
     “CHELSEA,” MARY DOE as next friend for
25



       DECLARATION OF JOHN A. KAWAI IN
       SUPPORT OF JOINT MOTION TO APPROVE
       MINOR SETTLEMENTS - 1
            Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 71 of 77




 1   “ANGELA” minor, and “ANDY”

 2                                  Plaintiffs,
     v.
 3
     KENNETH BRESLIN,
 4
 5                                  Defendant.

 6
 7            I, John A. Kawai, hereby declare as follows:

 8            1.     I am over the age of eighteen, and an attorney at law who is licensed to practice

 9   before the courts in California, Washington, and Nevada. I am a trial lawyer at CARPENTER,

10   ZUCKERMAN & ROWLEY (“CZR”) attorneys of record for Plaintiffs.

11            2.     This Declaration is submitted in support of Plaintiff’s counsel’s attorney’s fees and

12   reimbursement of costs for the representation of the plaintiffs in this action.

13            3.     If called to testify at the hearing on this motion, I could and would competently testify

14   to the following based upon my own personal knowledge.

15            4.     I have worked extensively on this case as local counsel and co-counsel to Carol L.

16   Hepburn and Deborah A. Bianco, and have been involved at every stage of the civil proceedings.

17   CZR handles personal injury and wrongful death cases for Plaintiffs across the nation on a

18   contingency basis. This is 99% of our practice. We would typically agree to a 40% contingency fee

19   for a case of this nature, but have taken this case with a 33 1/3% contingency. Absent contingency

20   fee agreements, firms such as CZR would be forced to limit our practice to cases that are less novel

21   and cheaper to prosecute. Our clients, who typically cannot afford to pay substantial legal fees,

22   would not have us to help them balance the playing field against wealthy bad actors with

23   disproportionately vast financial resources.

24            5.     The fees in this case are reasonable based on the number of hours invested by the

25   attorneys in working up the case and preparing it for trial, as well as the unique experience and




          DECLARATION OF JOHN A. KAWAI IN
          SUPPORT OF JOINT MOTION TO APPROVE
          MINOR SETTLEMENTS - 2
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 72 of 77




 1   knowledge the particular trial attorneys involved in this case brought to bear. An exceedingly small

 2   number of attorneys in the nation (on the order of magnitude of 10!) handle the types of claims

 3   involved in this case, and my co-counsel Carol L. Hepburn and Deborah A. Bianco are preeminent

 4   among them. I serve as local counsel for them in California and Nevada, and am unaware of any

 5   attorney in these states other than myself representing plaintiffs in such child sex abuse imagery civil

 6   restitution cases.

 7           6.      The services undertaken in this lawsuit include but are not limited to verifying the

 8   facts underlying the claim and Defendant’s liability, collecting and collating all the evidence,

 9   including court documents, marshalling evidence in FBI custody, any relevant medical records,

10   meeting with the clients and/or the family, and expert witnesses, preparing the pleadings and filings,

11   serving summons and subpoenas, investigating the assets of the defendant and researching specific

12   defense contentions, corresponding with and negotiating with opposing counsel, preparing the

13   formal Petition in this matter, and making arrangements for the post-settlement distribution of

14   settlement proceeds sought to be approved by means of this Petition.

15           7.      There was considerable novelty and difficulty in the questions involved that required

16   an exceptional degree of skill to competently perform legal services in this case. All law firms

17   involved devoted considerable time and resources – including in the months prior to the filing of the

18   case– to addressing the liability challenges and collectability challenges in this case.

19           8.      This matter was ultimately resolved through direct negotiation with opposing counsel.

20   After extensive investigation into this defendant’s financial circumstances this was the best

21   settlement that could be obtained relative to the defendant’s ability to pay.

22           9.      This result was in part a product of CZR’s and my trial experience, resources, and

23   skill, and especially the specific lawyers who worked on this matter. Our offices have handled

24   numerous cases involving physical and emotional injuries to children, and we have obtained

25   numerous seven- and eight-figure jury verdicts, many purely noneconomic damages verdicts,



       DECLARATION OF JOHN A. KAWAI IN
       SUPPORT OF JOINT MOTION TO APPROVE
       MINOR SETTLEMENTS - 3
              Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 73 of 77




 1   throughout the nation including the State of California. As mentioned before, I am unaware of

 2   another attorney in California who is representing plaintiffs in child sex abuse imagery cases

 3   involving the claims made in this case. Taking on these cases meant that I have taken away time

 4   from the catastrophic personal injury cases that make up most of my firm’s practice. The estimated

 5   time I have spent on this case is 18 hours, inclusive of preparing this application, and does not

 6   include my staff’s time or my co-counsel’s time or their staff.

 7             10.    CZR advanced costs totaling $496.91 in this case for service of the Summons and

 8   Complaint, as well as necessary courier and messenger services for subpoenas and related Court

 9   files.

10             11.    My separate law firm, John A. Kawai Law Offices, Inc. advanced electronic filing

11   fees for the complaint and the pro hac vice filings, as well as airfare, but no lodging expenses, for

12   my travel to and from Court for the hearing on the Defendant’s motion to dismiss, a total of

13   $1,533.95.

14             12.    Attached at Ex. 1 is a true and correct copy of the itemization of costs expended by

15   CZR and John A. Kawai Law Offices, regarding this matter.

16             I hereby declare under penalty of perjury under the laws of the United States of America that

17   the foregoing is true and correct to the best of my knowledge.

18             Executed this 17th day of September, 2020, at Ventura, California.

19
                                                    _s/John A. Kawai_____________________________
20                                                  JOHN A. KAWAI, SBN 260120
                                                    CARPENTER, ZUCKERMAN, & ROWLEY
21
                                                    407 Bryant Circle, Suite F,
22                                                  Ojai, CA 93023
                                                    Tel: (805)272-4001
23                                                  Fax: (805)719-6858
                                                    Email: jk@czrlaw.com
24                                                  Of Attorneys for Plaintiffs
25



        DECLARATION OF JOHN A. KAWAI IN
        SUPPORT OF JOINT MOTION TO APPROVE
        MINOR SETTLEMENTS - 4
                                                    Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 74 of 77




                                              Source Name                  Type    Date                 Num                   Memo                  Credit    Amount
Lily et al vs. Breslin 04-02-19
                                        CC American-Express -       Credit Card
                                        25001                       Charge        12/04/2019                      Court Call AXXXXXXXX 90211                            44.00
                                        CC American-Express -       Credit Card
                                        25001                       Charge        12/04/2019                      Court Call AXXXXXXXX 90211                            86.00
                                        Fedex - Acct# 1904-5809-1
                                        - Cost                      Bill          05/03/2019   6-540-57388/Cost   Courier re: Carmen McCourt                            29.41
                                                                                                                  Serv Summ & Comp re: Lily et
                                        Howard County Sheriff       Bill          04/26/2019   04262019 Lily      al vs. Breslin                                        65.00
                                                                                                                  Lily et al. Case Number 4:19-
                                                                                                                  cv-01668-YGR COURT
                                                                                                                  SERVICES COMPLETED AT
                                                                                                                  UNITED STATES
                                        On-Call Legal               Bill          09/19/2019   135937             BANKRUPTCY ...                                       176.00
                                        Titan Legal Services        Bill          11/11/2019   SU323603-01-01     Med Recs re: Lily et al Breslin                       96.50
Total Lily et al vs. Breslin 04-02-19                                                                                                                  0.00            496.91
                                                                                                                                                       0.00            496.91
       Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 75 of 77




1
     DAVID S. MARSHALL, Pro Hac Vice
2
     1001 Fourth Avenue, Suite 4400
     Seattle, WA 98154
3    Tel: (206) 826-1400
     Email: david@marshalldefense.com
4    of Attorneys for Defendant
5
     MARK S. GOLDROSEN
6    255 Kansas St.
     Suite 340
7    San Francisco, CA 94103
     Tel: (415)565-9600
8    Email: markgoldro@aol.com
     of Attorneys for Defendant
9

10                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11
      LILY, ET AL.,
12                                                       NO. 19-cv-01668-YGR
           Plaintiffs,
13                                                        DECLARATION OF DAVID S. MARSHALL I
      v.                                                  IN SUPPORT OF MOTION TO APPROVE
14
      KENNETH BRESLIN,                                    MINOR SETTLEMENTS
15
           Defendant.                                    Date Filed: March 30, 2019
16                                                       Trial Date: None Set, Settlement In Progress
17
                                                         Before the Honorable Yvonne Gonzalez Rogers,
18
                                                         U.S. District Court Judge

19         I, DAVID S. MARSHALL, declare under penalty of perjury as follows,
           1. I am an attorney with the Marshall Defense Firm. I am admitted to practice before the
20

21
              Court pro hac vice.

22
           2. Plaintiffs’ claims here would, if proven, entitle them to damages exceeding $3 million. This

23
              vastly exceeds what Mr. Breslin could pay. Hence, to settle the case, my paralegal and I

24
              have investigated what he could pay.

25
      DECLARATION OF DAVID S. MARSHALL IN SUPPORT                                   Attorneys-at-Law
26                                                                       THE MARSHALL DEFENSE FIRM
      OF MOTION TO APPROVE MINOR SETTLEMENTS
      Page 1.                                                                1001 Fourth Avenue, Suite 4400
                                                                             Seattle, Washington 98154-1192
                                                                                Telephone (206)826-1400
                                                                                    Fax (206)826-1462
          Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 76 of 77




1          3.

2

3

4          4. My paralegal and I have gathered extensive information about Mr. Breslin’s net worth,

5               including documents provided by financial institutions.
6

7

8

9          5.
10

11

12

13         6.
14         7.
15

16

17         8.
18

19   //
20   //
21

22

23

24

25
      DECLARATION OF DAVID S. MARSHALL IN SUPPORT                                  Attorneys-at-Law
26                                                                        THE MARSHALL DEFENSE FIRM
      OF MOTION TO APPROVE MINOR SETTLEMENTS
      Page 2.                                                               1001 Fourth Avenue, Suite 4400
                                                                            Seattle, Washington 98154-1192
                                                                               Telephone (206)826-1400
                                                                                   Fax (206)826-1462
       Case 4:19-cv-01668-YGR Document 75-7 Filed 01/14/21 Page 77 of 77




1       9. From my office’s extensive investigation of Mr. Breslin’s assets and liabilities, I believe the

2           settlements reached were possible only because he has decided to substantially reduce what

3           was already going to be a modest standard of living after his release.

4       I declare that the foregoing is true and correct under penalty of perjury under the laws of the

5    United States.
6       DATED this 29th day of October, 2020.
7                                                 THE MARSHALL DEFENSE FIRM
8
                                                   /s/ David S. Marshall     ____________
9                                                 DAVID S. MARSHALL, Pro Hac Vice
                                                  WSBA No. 11716
10                                                1001 Fourth Avenue, Suite 4400
                                                  Seattle, WA 98154
11                                                (206) 826-1400
                                                  david@marshalldefense.com
12                                                of Attorneys for Defendant
13

14
                                                   /s/ Mark S. Goldrosen     __________
15                                                MARK S. GOLDROSEN
                                                  255 Kansas St., Suite 340
16                                                San Francisco, CA 94103
                                                  Tel: (415)565-9600
17                                                markgoldro@aol.com
                                                  of Attorneys for Defendant
18

19

20

21

22

23

24

25
      DECLARATION OF DAVID S. MARSHALL IN SUPPORT                                    Attorneys-at-Law
26                                                                       THE MARSHALL DEFENSE FIRM
      OF MOTION TO APPROVE MINOR SETTLEMENTS
      Page 3.                                                               1001 Fourth Avenue, Suite 4400
                                                                            Seattle, Washington 98154-1192
                                                                               Telephone (206)826-1400
                                                                                   Fax (206)826-1462
